Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments to place this application in a Condition for Allowance. Possible considerations for allowance would be to incorporate some or all allowable subject matter contained herein or discuss minor claim clarifications.  Furthermore, adding a limitation to include additional distance measurement calculations for deflectometers is disclosed in MADSEN (Pub. No:  US 2015-0240431) and would not further allowance if proposed in a potential amendment.  

CLAIM OBJECTIONS

 
Claim 7 is objected to for the following:  Claim 7 in a method claim which depends from apparatus Claim 5 that does not contain the limitation ‘curvature parameter’.  Claim 6 is a method claim that contains the limitation ‘curvature parameter’.  Claim 7 will be construed to depend from Claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MADSEN (Pub. No:  US 2015-0240431) in view of ELTON et al. (US Patent No.: 4,571,695).

As per Claim 1 MADSEN discloses An apparatus for rolling weight deflection measurement comprising (Figs. 1-4 [Abstract]): 
a rolling wheel configured to be moved along a measuring surface in a first direction (Figs. 1-4 [Abstract]), a frame extending essentially along said measuring surface in said first direction (Figs. 1-4 [Abstract]), at least one carrier (Figs. 1-4 [Abstract] carrier [0024]), and a number of spaced apart range sensors arranged on said at least one carrier and configured to measure a distance to said measuring surface at pavement locations passed by the apparatus (Figs. 1-4 [Abstract] four sensors and deflectometer [0023-0027] pavement [0002] [0040] [0045]), 
a first range sensor and a remainder of the range sensors being arranged in a spaced apart manner in line with said first range sensor in the first direction (Figs. 1-4 [Abstract] four sensors and deflectometer [0023-0028] [0040] [0045]), 
MADSEN does not disclose but ELTON discloses a first of said range sensors being arranged at a fixed location with respect to said rolling wheel (Figs. 1-2 range sensor 40 fixed to the rolling wheel 70 [col. 5 lines 40-46] [col. 6 lines 4-16]), characterized in further comprising at least one inclination sensor configured to measure at least a change in inclination of said at least one carrier (Figs. 1-2 tiltmeter not shown to measure angle of inclination change [col. 7 line 49 to col. 8 line 12])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a first of said range sensors being arranged at a fixed location with respect to said rolling wheel, characterized in further comprising at least one inclination sensor configured to measure at least a change in inclination of said at least one carrier taught by ELTON into the system of MADSEN because of the benefit taught by ELTON to disclose the additional feature of inclination determination in a rolling wheel measurement environment whereby MADSEN is in the same field of endeavor and would benefit from the additional capability to expand upon system features. 

As per Claim 2 MADSEN discloses The apparatus according to claim 1, wherein 
MADSEN does not disclose but ELTON discloses said first of said range sensors is arranged at a location corresponding to said rolling wheel, and the remainder of the range sensors are arranged in a spaced part manner preceding or succeeding said first range sensor in the first direction (Figs. 1-2 range sensor 40 fixed to the rolling wheel 70 – 10, 20, 30 at opposite end [col. 5 lines 40-46] [col. 6 lines 4-16] [col. 7 lines 49-65]) (The motivation that applied in Claim 1 applies equally to Claim 2).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MADSEN (Pub. No:  US 2015-0240431) in view of ELTON et al. (US Patent No.: 4,571,695), as applied in Claims 1-2, and further in view of HAY (Pub. No.: US 2018-0038218)

As per Claim 3 MADSEN discloses The apparatus according to claim 1, wherein 
MADSEN and ELTON do not disclose but HAY discloses said inclination sensor comprises at least a pair of accelerometers (Figs. 3-4 pair to form a sensing system [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include said inclination sensor comprises at least a pair of accelerometers taught by HAY into the system of MADSEN and ELTON because of the benefit taught by HAY to disclose inclination determination using a pair of sensor components which will benefit both systems by adding the feature of measurement accuracy for desired inclination values that would coincide with surface measurement determination.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over MADSEN (Pub. No:  US 2015-0240431) in view of ELTON et al. (US Patent No.: 4,571,695), as applied in Claims 1-2, and further in view of ODEA et al. (US Pub. No.: 2015-0293216).

As per Claim 5 MADSEN discloses The apparatus according to claim 1, wherein
MADSEN and ELTON do not disclose but ODEA discloses the number of range sensors is three (Figs. 1-2 [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the number of range sensors is three taught by ODEA into the system of MADSEN and ELTON because of the benefit taught by ODEA to disclose a specific number of range sensors in a wheel based system whereby MADSEN and ELTON are directed towards utilizing sensors and would benefit from a reduction or increase in the number of sensors used depending upon the desired system outcome.

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (MADSEN, Pub. No:  US 2015-0240431; ELTON, US Patent No.: 4,571,695; HAY, Pub. No.: US 2018-0038218; ODEA, US Pub. No.: 2015-0293216) does not teach nor suggest in detail the limitations: 
“A method for surveying a pavement using a rolling weight deflectometer, comprising: moving a rolling weight detlectometer along a measuring surface; obtaining, using a number of range sensors, a corresponding number of sequential distance measurements over time as the rolling weight deflectometer is moved along said measuring surface, obtaining, using an inclination sensor, a sequence of inclination measurements over time as the rolling weight deflectometer is moved along said measuring surface, comparing distance measurements from the number of sequential distance measurements for a plurality of locations passed by said rolling weight detlectometer, and calculating, based on said distance measurements and corresponding inclination measurements of the sentience of inclination measurements, a curvature parameter of a depression basin” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record MADSEN does not teach or suggest in detail obtaining through the use of an inclination sensor, a sequence of inclination measurements over time as a rolling weight deflectometer is moved along a measuring surface.  The prior art is silent as to comparing distance measurements from the number of sequential distance measurements for a plurality of locations passed by the rolling weight detlectometer, or calculating, based on the distance measurements with corresponding inclination measurements of the sentience of inclination measurements, a curvature parameter of a depression basin as presented by the Applicant.  
MADSEN only discloses a rolling wheel that moves along a measuring surface in a first direction, a frame extending essentially along said measuring surface in said first direction, and spaced apart range sensors arranged on a carrier.  The sensors measure a distance to the measuring surface at pavement locations passed by the apparatus, and four range sensors are arranged in a spaced apart manner in line with the first range sensor in the first direction.
Whereas, as stated above, Applicant’s claimed invention recites obtaining through use of an inclination sensor, a sequence of inclination measurements over time as a rolling weight deflectometer is moved along a measuring surface.  The claims recite comparing distance measurements from the number of sequential distance measurements for a plurality of locations passed by the rolling weight detlectometer, as well as calculating, based on the distance measurements and corresponding inclination measurements of the sentience of inclination measurements, a curvature parameter of a depression basin. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 6 is allowed. 

Claims 4 and 7 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any outstanding claim objection contained herein.

Claims 4 and 7 is/are allowed, but for any outstanding claim objection contained herein.  The following is an examiner’s statement of reasons for allowance:

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The apparatus according to claim 1, wherein the range sensors and the inclination sensor provides input to a data processor adapted to calculate a curvature of a depression basin formed by the apparatus in the measuring surface when the apparatus is moved along the measuring surface" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method according to claim 5, wherein the curvature parameter is a value κ calculated using the formula: κi=di−2di+1+di+2 wherein: di is a deflection measured with an i'th range sensor of the number of range sensors, di+1 is a deflection measured with an (i+1)'th range sensor of the number of range sensors, di+2 is a deflection measured with an (i+2)'th range sensor; and i is an indexing integer" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

For Claims 4 and 7 the closest prior art of record MADSEN (Pub. No:  US 2015-0240431), alone or in a reasonable combination with additional prior art does not teach said claim limitations as recited herein.  MADSEN only discloses a rolling wheel that moves along a measuring surface in a first direction, a frame extending essentially along said measuring surface in said first direction, and spaced apart range sensors arranged on a carrier.  The sensors measure a distance to the measuring surface at pavement locations passed by the apparatus, and four range sensors are arranged in a spaced apart manner in line with the first range sensor in the first direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-FRI from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481